UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1547


SHARON MOATS,

                   Plaintiff - Appellant,

             and

WILLIAM MOATS,

                   Plaintiff,

             v.

UNITED STATES OF AMERICA,

                   Defendant – Appellee,

             and

CITY HOSPITAL, INCORPORATED; COURTNEY STRUTHERS, M.D.; DAWN
REED   JONES,  M.D.;  SHENANDOAH   VALLEY  MEDICAL  SYSTEM,
INCORPORATED; WVUH-EAST; GATEWAY REGIONAL HEALTH SYSTEM,
INCORPORATED,

                   Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.     (3:06-cv-00120-JPB-JES; 3:07-cv-00022-
JPB)


Submitted:    July 30, 2009                    Decided:   August 12, 2009


Before TRAXLER, Chief Judge,            DUNCAN,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Barry J. Nace, PAULSON & NACE, Washington, D.C., for Appellant.
Sharon L. Potter, United States Attorney, Helen Campbell
Altmeyer, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Sharon Moats appeals from the district court’s orders

granting judgment in favor of the Defendant in her professional

liability action brought pursuant to the Federal Tort Claims Act

and   alleging        medical      malpractice   by     physicians         at   Shenandoah

Community           Health     Center     and     denying        her        motion        for

reconsideration, a new trial, and judgment. *                         Moats argues on

appeal       that    the     district   court     erred    in     finding        that     the

Shenandoah Community Health Center physicians were not negligent

in their care of her.               We have reviewed the record and find no

reversible error.            Accordingly, we affirm for the reasons stated

by the district court.               United States v. Moats, Nos. 3:06-cv-

00120-JPB-JES;         3:07-cv-00022-JPB         (N.D.W.       Va.    Mar.      19    &   27,

2008).

               We dispense with oral argument because the facts and

legal       contentions      are    adequately    presented          in   the    materials

before      the     court    and   argument     would    not    aid       the   decisional

process.



                                                                                     AFFIRMED




        *
       The United States was substituted as the Defendant for the
physicians at Shenandoah Community Health Center.



                                           3